982 So. 2d 1263 (2008)
Johnny M. HICKS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-5717.
District Court of Appeal of Florida, First District.
June 2, 2008.
Johnny M. Hicks, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The motion the appellant filed below seeking additional jail time credit under Florida Rule of Criminal Procedure 3.800(a) was facially insufficient. See generally Petscher v. State, 936 So. 2d 639, 639 (Fla. 5th DCA 2006) ("While an error in a trial court's award of jail credit can be raised at any time in a motion filed pursuant to rule 3.800(a), the motion must affirmatively allege that the trial court records *1264 demonstrate on their face an entitlement to relief.").
AFFIRMED.
BROWNING, C.J., and BENTON, J., concur; ALLEN, J., concurs in the Judgment.